Exhibit 10.2(i)

 

Form of Restricted Stock Award Agreement Pursuant to 1996 Stock Incentive Plan

 

NETBANK, INC.

RESTRICTED STOCK AWARD

 

This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of the
           day of                                     ,                  by and
between NetBank, Inc. (the “Company”), a Georgia corporation, and
                                                           (the “Employee”).

 

Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Employee the Restricted Shares described
below pursuant to the NetBank, Inc. 1996 Stock Incentive Plan (the “Plan”) in
consideration of the Employee’s services to the Company (the “Restricted Stock
Grant”).

 

A.

Grant Date:                                                                  ,
              .

 

 

B.

Restricted Shares:                              shares of the Company’s common
stock (“Common Stock”), par value $.01.

 

 

C.

Vesting Schedule: The Restricted Shares shall vest according to the Vesting
Schedule attached hereto as Schedule  1 hereto (the “Vesting Schedule”). The
Restricted Shares which have become vested pursuant to the Vesting Schedule are
herein referred to as the “Vested Restricted Shares.” The unvested Restricted
Shares determined as of the Employee’s Termination of Service will be forfeited
back to the Company.

 

IN WITNESS WHEREOF, the Company has signed and sealed this Award as of the Grant
Date set forth above.

 

 

NETBANK, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ATTEST:

 

By:

 

 

Title:

 

 

 

 

 

[CORPORATE SEAL]

 

--------------------------------------------------------------------------------


 

ADDITIONAL TERMS AND CONDITIONS OF

 

NETBANK, INC.

 

RESTRICTED STOCK AWARD

 

1.                                       Condition to Delivery of Restricted
Shares.

 

(a)                                  Employee must deliver to the Company,
within thirty (30) days after the earlier of (i) the date on which any
Restricted Shares become Vested Restricted Shares, or (ii) the making of an
election pursuant to Code Section 83(b) as to all or any portion of the
Restricted Shares, either cash or a certified check payable to the Company in
the amount of all tax withholding obligations (whether federal, state or local),
imposed on the Company by reason of the vesting of the Restricted Shares, or the
making of an election pursuant to Code Section 83(b), as applicable, except as
provided in Section 1(b).

 

(b)                                 If the Employee does not make an election
pursuant to Code Section 83(b), in lieu of paying the withholding tax obligation
in cash or by certified check as described in Section 1(a), Employee may elect
to have the actual number of Vested Restricted Shares reduced by the smallest
number of whole shares of Common Stock which, when multiplied by the Fair Market
Value of the Common Stock on the Vesting Date as determined by the Board of
Directors, is sufficient to satisfy the amount of the tax withholding
obligations imposed on the Company by reason of the vesting of the Restricted
Shares (the “Withholding Election”). Employee may make a Withholding Election
only if all of the following conditions are met:

 

(i)                                     the Withholding Election must be made on
or prior to the date on which the amount of tax required to be withheld is
determined (the “Tax Date”) by executing and delivering to the Company a
properly completed Notice of Withholding Election, in substantially the form of
Exhibit A attached hereto; and

 

(ii)                                    any Withholding Election made will be
irrevocable; however, the Board of Directors may, in its sole discretion,
disapprove and give no effect to any Withholding Election.

 

2.                                       Restricted Shares Held by the Share
Custodian. Employee hereby authorizes and directs the Company to deliver any
share certificate issued by the Company to evidence Restricted Shares to the
Secretary of the Company or such other officer of the Company as may be
designated by the Committee (the “Share Custodian”) to be held by the Share
Custodian until the Restricted Shares become Vested Restricted Shares in
accordance with the Vesting Schedule. When the Restricted Shares become Vested
Restricted Shares, the Share Custodian shall deliver the Restricted Shares to
the Employee. In the event that the Employee forfeits any of the Restricted
Shares, and the number of Vested Restricted Shares includes a fraction of a
share, the Share Custodian shall not be required to deliver the fractional
share, and the Company may pay the Employee the amount determined by the Company
to be the estimated fair market value therefor. Employee hereby irrevocably
appoints the Share Custodian, and any successor thereto, as the true and lawful
attorney-in-fact of Employee with full power and authority to execute any stock
transfer power or other instrument necessary to transfer the Restricted Shares
to the Company in accordance with this Award, in the name, place, and stead of
the Employee. The term of such appointment shall commence on the date of the
Restricted Stock Grant and shall continue until the Restricted Shares are
delivered to the Employee as provided above. During the period that the Share
Custodian holds the shares of Common Stock subject to this Section 2, the
Employee shall be entitled to all rights applicable to shares of Common Stock
not so held, except as provided in this Award. In the event the number of shares
of Common Stock is increased or reduced by a change in the par value, split-up,
stock split, reverse stock split, reclassification, merger, reorganization,
consolidation, or otherwise, and in such shares of Common Stock, the Employee
agrees that any certificate representing shares of Common Stock or other
securities of the Company issued as a result of any of the foregoing shall be
delivered to the Share Custodian and shall be subject to all of the provisions
of this Award as if initially granted thereunder.

 

--------------------------------------------------------------------------------


 

3.                                       Dividends. The Employee shall be
entitled to dividends paid on all Restricted Shares as and when declared and
paid.

 

4.                                       Restrictions on Transfer of Restricted
Shares.

 


(A)                                  GENERAL RESTRICTIONS. EXCEPT AS PROVIDED BY
THIS AWARD, THE EMPLOYEE SHALL NOT HAVE THE RIGHT TO MAKE OR PERMIT TO EXIST ANY
TRANSFER OR HYPOTHECATION, WHETHER OUTRIGHT OR AS SECURITY, WITH OR WITHOUT
CONSIDERATION, VOLUNTARY OR INVOLUNTARY, OF ALL OR ANY PART OF ANY RIGHT, TITLE
OR INTEREST IN OR TO ANY RESTRICTED SHARES. ANY SUCH DISPOSITION NOT MADE IN
ACCORDANCE WITH THIS AWARD SHALL BE DEEMED NULL AND VOID. THE COMPANY WILL NOT
RECOGNIZE, OR HAVE THE DUTY TO RECOGNIZE, ANY DISPOSITION NOT MADE IN ACCORDANCE
WITH THE PLAN AND THIS AWARD, AND ANY RESTRICTED SHARES SO TRANSFERRED WILL
CONTINUE TO BE BOUND BY THE PLAN AND THIS AWARD. THE EMPLOYEE (AND ANY
SUBSEQUENT HOLDER OF RESTRICTED SHARES) MAY NOT SELL, PLEDGE OR OTHERWISE
DIRECTLY OR INDIRECTLY TRANSFER (WHETHER WITH OR WITHOUT CONSIDERATION AND
WHETHER VOLUNTARILY OR INVOLUNTARILY OR BY OPERATION OF LAW) ANY INTEREST IN OR
ANY BENEFICIAL INTEREST IN ANY RESTRICTED SHARES EXCEPT PURSUANT TO THE
PROVISIONS OF THIS AWARD. ANY SALE, PLEDGE OR OTHER TRANSFER (OR ANY ATTEMPT TO
EFFECT THE SAME) OF ANY RESTRICTED SHARES IN VIOLATION OF ANY PROVISION OF THE
PLAN OR THIS AWARD SHALL BE VOID, AND THE COMPANY SHALL NOT RECORD SUCH
TRANSFER, ASSIGNMENT, PLEDGE OR OTHER DISPOSITION ON ITS BOOKS OR TREAT ANY
PURPORTED TRANSFEREE OF SUCH RESTRICTED SHARES AS THE OWNER OF SUCH RESTRICTED
SHARES FOR ANY PURPOSE.

 


(B)                                 CERTAIN PERMITTED TRANSFERS. THE
RESTRICTIONS CONTAINED IN THIS SECTION 4 WILL NOT APPLY WITH RESPECT TO
TRANSFERS OF THE RESTRICTED SHARES PURSUANT TO APPLICABLE LAWS OF DESCENT AND
DISTRIBUTION; PROVIDED THAT THE RESTRICTIONS CONTAINED IN THIS SECTION 4 WILL
CONTINUE TO BE APPLICABLE TO THE RESTRICTED SHARES AFTER ANY SUCH TRANSFER; AND
PROVIDED FURTHER THAT THE TRANSFEREES OF SUCH THE RESTRICTED SHARES MUST AGREE
IN WRITING TO BE BOUND BY THE PROVISIONS OF THE PLAN AND THIS AWARD.


 

5.                                       Additional Restrictions on Transfer.

 


(A)                                  IN ADDITION TO ANY LEGENDS REQUIRED UNDER
APPLICABLE SECURITIES LAWS, THE CERTIFICATES REPRESENTING THE RESTRICTED SHARES
SHALL BE ENDORSED WITH THE FOLLOWING LEGEND AND THE EMPLOYEE SHALL NOT MAKE ANY
TRANSFER OF THE RESTRICTED SHARES WITHOUT FIRST COMPLYING WITH THE RESTRICTIONS
ON TRANSFER DESCRIBED IN SUCH LEGEND:

 

TRANSFER IS RESTRICTED

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AWARD, DATED                       , A COPY OF WHICH
IS AVAILABLE FROM THE COMPANY.

 


(B)                                 OPINION OF COUNSEL. NO HOLDER OF RESTRICTED
SHARES MAY SELL, TRANSFER, ASSIGN, PLEDGE OR OTHERWISE DISPOSE OF (WHETHER WITH
OR WITHOUT CONSIDERATION AND WHETHER VOLUNTARILY OR INVOLUNTARILY OR BY
OPERATION OF LAW) ANY INTEREST IN OR ANY BENEFICIAL INTEREST IN ANY RESTRICTED
SHARES, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), WITHOUT FIRST
DELIVERING TO THE COMPANY AN OPINION OF COUNSEL (REASONABLY ACCEPTABLE IN FORM
AND SUBSTANCE TO THE COMPANY) THAT NEITHER REGISTRATION NOR QUALIFICATION UNDER
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS REQUIRED IN
CONNECTION WITH SUCH TRANSFER.


 

6.                                       Change in Capitalization.

 


(A)                                  THE NUMBER AND KIND OF RESTRICTED SHARES
SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF
ISSUED SHARES OF COMMON STOCK RESULTING FROM A SUBDIVISION OR COMBINATION OF
SHARES OR THE PAYMENT OF A STOCK DIVIDEND IN SHARES OF COMMON STOCK TO HOLDERS
OF OUTSTANDING SHARES OF COMMON STOCK OR ANY OTHER INCREASE OR DECREASE IN THE
NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IS EFFECTED WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY. NO FRACTIONAL SHARES SHALL BE ISSUED IN MAKING
SUCH ADJUSTMENT. ALL ADJUSTMENTS MADE BY THE COMMITTEE UNDER THIS SECTION SHALL
BE FINAL, BINDING, AND CONCLUSIVE.

 

(b)                                 In the event of a merger or consolidation,
extraordinary dividend (including a spin-off), reorganization or other change in
the corporate structure of the Company or a tender offer for shares of Common
Stock, an appropriate adjustment may be made with respect to the Restricted
Shares such that

 

--------------------------------------------------------------------------------


 

other securities, cash or other property may be substituted for the Common Stock
held by the Employee pursuant to the Restricted Stock Grant.

 

(c)                                  The existence of the Plan and the
Restricted Stock Grant shall not affect the right or power of the Company to
make or authorize any adjustment, reclassification, reorganization or other
change in its capital or business structure, any merger or consolidation of the
Company, any issue of debt or equity securities having preferences or priorities
as to the Common Stock or the rights thereof, the dissolution or liquidation of
the Company, any sale or transfer of all or part of its business or assets, or
any other corporate act or proceeding.

 

7.                                       Governing Laws. This Award shall be
construed, administered and enforced according to the laws of the State of
Georgia; provided, however, no Restricted Shares shall be issued except, in the
reasonable judgment of the Committee, in compliance with exemptions under
applicable state securities laws of the state in which the Employee resides,
and/or any other applicable securities laws.

 

8.                                       Successors. This Award shall be binding
upon and inure to the benefit of the heirs, legal representatives, successors,
and permitted assigns of the parties.

 

9.                                       Notice. Except as otherwise specified
herein, all notices and other communications under this Award shall be in
writing and shall be deemed to have been given if personally delivered or if
sent by registered or certified United States mail, return receipt requested,
postage prepaid, addressed to the proposed recipient at the last known address
of the recipient. Any party may designate any other address to which notices
shall be sent by giving notice of the address to the other parties in the same
manner as provided herein.

 

10.                                 Severability. In the event that any one or
more of the provisions or portion thereof contained in this Award shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, the same
shall not invalidate or otherwise affect any other provisions of this Award, and
this Award shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

 

11.                                 Entire Agreement. Subject to the terms and
conditions of the Plan, this Award expresses the entire understanding and
agreement of the parties with respect to the subject matter. This Award may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.

 

12.                                 Violation. Any disposition of the Restricted
Shares or any portion thereof shall be a violation of the terms of this Award
and shall be void and without effect.

 

13.                                 Headings and Capitalized Terms. Paragraph
headings used herein are for convenience of reference only and shall not be
considered in construing this Award. Capitalized terms used, but not defined, in
this Award shall be given the meaning ascribed to them in the Plan

 

14                                    Specific Performance. In the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this Award, the party or parties who are thereby aggrieved shall
have the right to specific performance and injunction in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.

 

15.                                 No Right to Continued Retention. Neither the
establishment of the Plan nor the award of Restricted Shares hereunder shall be
construed as giving Employee the right to any continued service relationship
with the Company.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF WITHHOLDING ELECTION

NETBANK, INC.

1996 STOCK INCENTIVE PLAN

 

TO:

 NetBank, Inc.

 

 

FROM:

 

 

 

RE:                       Withholding Election

 

This election relates to the Restricted Stock Grant identified in Paragraph 3
below. I hereby certify that:

 

 

(1)

My correct name and social security number and my current address are set forth
at the end of this document.

 

 

 

 

(2)

                            I am (check one, whichever is applicable).

 

o                                    the original recipient of the Restricted
Stock Grant.

 

o                                    the legal representative of the estate of
the original recipient of the Restricted Stock Grant.

 

o                                    a legatee of the original recipient of the
Restricted Stock Grant.

 

o                                    the legal guardian of the original
recipient of the Restricted Stock Grant.

 

 

(3)

The Restricted Stock Grant pursuant to which this election relates was issued
under the NetBank, Inc. 1996

Stock Incentive Plan (the “Plan”) in the name of
                                   for a total of                             
shares of Common Stock. This election relates to              shares of Common
Stock issued upon the vesting of the Restricted Shares, provided that the
numbers set forth above shall be deemed changed as appropriate to reflect stock
splits and other adjustments contemplated by the applicable Plan provisions.

 

 

 

 

(4)

I hereby elect to have certain of the shares withheld by the Company for the
purpose of having the value of the shares 

applied to pay federal, state and local, if any, taxes arising from the
exercise.

 

--------------------------------------------------------------------------------


 

The fair market value of the shares to be withheld in addition to
$                   in cash to be tendered to the Company by the recipient of
the Restricted Stock Grant shall be equal to the minimum statutory tax
withholding requirement under federal, state and local law in connection with
the exercise.

 

 

(5)

This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the Plan.

 

 

(6)

I understand that this Withholding Election is made prior to the Tax Date and is
otherwise timely made pursuant to

Section 1 of this Award and Section 5.1 of the Plan.

 

 

(7)

I further understand that, if this Withholding Election is not disapproved by
the Committee, the Company shall

withhold from the Common Stock a whole number of shares of Common Stock having
the value specified in Paragraph 4 above.

 

 

(8)

The plan has been made available to me by the Company, I have read and
understand the Plan and I have no

reason to believe that any of the conditions therein to the making of this
Withholding Election have not been met. Capitalized terms used in this Notice of
Withholding Election without definition shall have the meanings given to them in
the Plan.

 

 

Dated:

 

 

 

 

Signature:

 

 

 

 

 

 

 

Name (Printed)

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

City, State, Zip Code

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NETBANK, INC.

1996 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD

 

Vesting Schedule

 

--------------------------------------------------------------------------------